EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Claim 8, line 9: Replaced “an intense-static-magnetic-field” with --a static-magnetic-field--.

Claim 8, lines 13-14: Replaced “intense-static-magnetic-field” with --static-magnetic-field--.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 8: The prior art, either taken alone or in combination, fails to teach:

Step 3: during the pulling down process the casting-shell mold passes through
from top to bottom the magnetism-receptor thermal-insulation shield and a zero-magnetism plane that is formed by a mutually-reverse-directional static magnetic fields of the second superconducting coil and the first superconducting coil, to cause the molten mother alloy within the casting-shell mold to solidify sequentially from bottom to top into a single-crystal or directional-solidification product;
the foundry furnace comprises the pressurizing furnace chamber, and the casting-shell mold chamber comprises the heating coil winding, the first thermal-shield assembly, the first superconducting coil, the second thermal-shield assembly and the second superconducting coil; and
the first thermal-shield assembly is provided at an outside of the heating coil winding, the first superconducting coil is provided at an inside of the first thermal-shield assembly, and the second superconducting coil is provided at an inside of the second thermal-shield assembly; the second thermal-shield assembly is provided under the first thermal-shield assembly, and directions of a magnetic field generated by the first superconducting coil and a magnetic field generated by the second superconducting 
the heating coil winding, the first thermal-shield assembly and the first superconducting coil are located within the pressurizing furnace chamber; and the second thermal-shield assembly and the second superconducting coil are located within the vacuum furnace chamber, in combination with the rest of the limitations of claim 8.

Claims 9-11: Depend directly from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                               
10 February 2022                                                                                                                                                                         



/KEVIN P KERNS/Primary Examiner, Art Unit 1735